NEW IBERIA, LA – NYSE-MKT: TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended September 30, 2013, the fourth quarter of fiscal 2013 and for the full fiscal year ended September 30, 2013. Earnings for fiscal 2013 amounted to $8.7 million, or a record $4.22 per diluted share, compared to $7.3 million or $3.51 per diluted share for fiscal 2012, an increase of $0.71 per diluted share, or 20.2%. Earnings for the quarter ended September 30, 2013 amounted to $2.1 million, or $1.03 per diluted share, compared to $2.1 million, or $1.01 per diluted share for the same quarter in fiscal 2012. “For the last two quarters, both consumer and commercial loans have had healthy increases,” said Little, “meanwhile, we’ve seen a slight decrease in total mortgage loan balances.The consequence has been a double-digit annualized growth rate for total loans and a good overall loan mix.” “Because of our steady loan production, total loans have returned to the levels of a year ago; despite our $46.5 million loan sale earlier this fiscal year,” said Little.“As a result, earnings are back to the same level as a year ago, over $2.0 million for the quarter and around $1 earnings per share.” “Meanwhile, loan production of $252 million for fiscal 2013 was slightly better than the previous year,” said Little. “We are particularly pleased with our asset quality ratios.The low levels of non-performing assets, net charge offs and other real estate owned point to a strong credit culture and robust local economies.” “Checking account balances increased 11.4% and total deposits increased 5.4% from September 30, 2012.Practically all of our deposit growth in fiscal 2013 was due to checking account growth,” he continued,” and the average rate paid on deposits is down to 0.45%.” “Our balance sheet also improved for the year, as cash and security balances decreased 6.1% and FHLB advances decreased 23.6%,” said Little. “It all adds up to our fifth consecutive year of record earnings per share and our eleventh consecutive year of increasing dividends.” The Company reported the following highlights for the quarter: · Earnings for the quarter amounted to $2.1 million, or $1.03 per diluted share compared to $0.95 per diluted share for the linked quarter and $1.01 per diluted share a year ago. Page 1 of 28 · The average rate paid on all deposits was 0.40% for the quarter ended September 30, 2013. · Quarterly operating revenue amounted to $12.0 million compared to $11.7 million for the linked quarter and $12.1 million a year ago. · Total loans increased 2.5% (annualized 9.9%) or $16.6 million to $684.4 million compared to $667.8 million for the linked quarter. · Consumer loans increased 5.9% (annualized 23.5%) or $7.2 million compared to the linked quarter. · Commercial loans increased 3.4% (annualized 13.5%) or $7.3 million compared to the linked quarter. · Total assets increased 2.0% or $16.9 million to $856.7 million compared to $839.8 million for the linked quarter. · Net interest margin for the quarter amounted to 4.08% compared to 4.01% for the linked quarter. QUARTERLY COMPARISON (In 000,000’s) 4th Qtr 3rd Qtr Change % Change Earnings Per Share (Diluted) 8.4% Tangible Book Value per Common Share 1.5% Total Loans 2.5% Total Loan Production 6.1% SmartGrowth Loans 3.5% Total Assets 2.0% Avg. Earning Assets (0.4%) Total Deposits 0.5% Avg. Rate on Deposits 0.40% 0.41% (0.01%) (2.4%) Net Interest Margin 4.08% 4.01% 0.07% 1.7% The Company reported the following highlights for the fiscal year ended September 30, 2013: · Earnings for fiscal 2013 amounted to $8.7 million, or a record $4.22 per diluted share.This is the fifth consecutive year that Teche has posted record earnings per share. · Operating revenues increased to a record $48.5 million compared to $46.6 million for the fiscal year ended September 30, 2012. · Net charge-offs for fiscal 2013 amounted to 0.17% of average loans, down from 0.26% for fiscal 2012. · Loan production amounted to $252.0 million for fiscal 2013, compared to $228.0 million for fiscal 2012. · Total Loans increased 1.5% to $684.4 million at September 30, 2013 compared to $674.4 million a year ago, despite a loan sale of $46.5 million (which garnered a premium of $2.0 million) in fiscal 2013. · SmartGrowth Loans increased 6.1% compared to a year ago.SmartGrowth Loans now amount to 74.4% of total loans. · Total deposits increased 5.4% compared to a year ago, mostly due to an increase in checking accounts. · Checking account balances increased 11.4% compared to September 30, 2012.Checking account balances now amount to 37.7% of total deposits, compared to 35.7% a year ago. · SmartGrowth Deposits increased 5.2% compared to a year ago. SmartGrowth Deposits now amount to 76.7% of total deposits, compared to 76.8% a year ago. · Total advances decreased 23.6% to $109.0 million compared to a year ago. Page 2 of 28 · The average rate paid on all deposits was 0.45% for fiscal 2013 compared to 0.67% for fiscal 2012. · Net interest margin for the year amounted to 3.96% compared to 4.10% for fiscal 2012. · Tangible book value per share increased 6.1% to $41.68 at fiscal year-end compared to $39.29 per share a year ago. ANNUAL COMPARISON (In 000,000’s) Sep ‘13 Sep ‘12 Change % Change Earnings Per Share (Diluted) 20.2% Tangible Book Value per Common Share 6.1% Dividends Declared per share 1.4% Total Loans 1.5% Total Loan Production 10.5% Net Charge-offs/Avg. Loans 0.17% 0.26% (0.09%) (34.6%) NPAs/Assets 0.39% 1.28% (0.89%) (69.5%) Total Assets 0.6% Avg. Earning Assets 2.2% Total Deposits 5.4% Checking Balances 11.4% Checking as a % of Total Deposits 37.7% 35.7% 2.0% 5.6% SmartGrowth Deposits 5.3% Avg. Rate on Deposits 0.45% 0.67% (0.22%) (32.8%) ROAA 1.03% 0.88% 0.15% 17.0% ROAE 9.96% 8.80% 1.16% 13.2% Net Income Net income for the quarter amounted to $2.1 million or $1.03 per diluted share, an increase of 8.4% on a per-diluted share basis compared to the linked quarter.Net income for the quarter was slightly higher as compared to the same period in 2012. Net income for the fiscal year ended September 30, 2013 was higher than the prior year due in part to the loan sale mentioned above from which we recorded a $2.0 million gain on the sale of loans. QUARTERLY COMPARISON Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep '12 Net Income (In 000’s) Pre-Tax, Pre-Provision Earnings (In 000’s) Basic Earnings Per Common Share Diluted Earnings Per Common Share Annualized Return on Avg. Assets 1.01% 0.92% 0.74% 1.44% 0.98% Pre-Tax, Pre-Provision Earnings/ AvgAssets 1.52% 1.38% 1.21% 2.26% 1.71% Annualized Return on Avg. Equity 9.63% 8.89% 7.19% 14.17% 9.81% Annualized Return on Avg. Tangible Equity 10.05% 9.27% 7.52% 14.80% 10.25% Average Assets (In millions) Average Deposits (In millions) Average FHLB Advances (In millions) Page 3 of 28 FISCAL YEAR COMPARISON Net Income (In 000’s) $ Pre-Tax, Pre-Provision Earnings (In 000’s) $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Pre-Tax, Pre-Provision Earnings/ Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity % Average Assets (in millions) $ Average Earning Assets (in millions) $ Average Deposits (in millions) $ $ $ Average FHLB Advances(in millions) $ Loans QUARTERLY COMPARISON (In 000,000’s) Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep '12 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupiedconforming) Total Loans $ “For the last two quarters, loans increased 6.4% or $41.1 million, primarily due to increased loan production,” said Little.“Our loan production for fiscal 2013 was a record $252 million compared to $228 million in fiscal 2012.” Gross loans receivable increased to $684.4 million at September 30, 2013, from $667.8 million at June 30, 2013 and $674.4 million at September 30, 2012, representing a linked quarter increase of $16.6 million, or 2.5% (9.9% annualized) and a twelve month increase of $10.0 million or 1.5%, primarily due to consumer and commercial loan growth offset somewhat by decreases in home equity, SmartMortgage and mortgage loans.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $509.0 million, or 74.4% of total loans at September 30, 2013, compared to $491.6 million, or 73.6% at June 30, 2013 and $479.7 million at September 30, 2012, for a three month increase of $17.4 million, or 3.5% (14.1% annualized) and a twelve month increase of $29.3 million, or 6.1%. Commercial loan balances at September 30, 2013 amounted to $224.2 million, compared to $216.9 million at June 30, 2013 and $215.2 million at September 30, 2012, which was a three month increase of $7.3 million or 3.4% (13.5% annualized), and a twelve-month increase of $9.0 million, or 4.2%.Consumer loan balances at September 30, 2013 amounted to $129.6 million, compared to $122.4 million at June 30, 2013 and $110.2 million at September 30, 2012, a linked quarter increase of $7.2 million, or 5.9% (23.5% annualized). Page 4 of 28 FISCAL YEAR COMPARISON (In 000,000’s) SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Deposits QUARTERLY COMPARISON (In 000,000’s) Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep '12 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Avg. Yield on Deposits % Avg. Yield on Checking % The average rate paid on SmartGrowth Deposits was 0.08%, for the current quarter, 0.11% for the linked quarter and 0.22% for the same period a year ago. The average rate on total deposits was 0.40%, compared to 0.58% a year ago and 0.41% for the linked quarter.“In the next year, approximately $78.6 million in time deposits, with an average rate of 1.03% will mature,” said Little.“This will further help to reduce our cost of deposits in this current low market rate environment.” Three-Month Growth.The Company’s SmartGrowth Deposits, consisting of checking, savings and money market accounts, decreased this quarter mainly due to seasonal shrinkage in savings and checking accounts.Total deposits increased to $650.8 million at September 30, 2013, from $647.4 million at June 30, 2013, a linked quarter increase of $3.4 million or 0.5%. Checking account balances at September 30, 2013 decreased $6.9 million, or 2.7%, to $245.4 million from $252.3 million at June 30, 2013. Twelve-Month Growth. Total deposits increased to $650.8 million at September 30, 2013, from $617.7 million at September 30, 2012, a twelve-month increase of $33.1 million, or 5.4%.Total SmartGrowth Deposits increased $24.9 million, or 5.3% from $474.2 million at September 30, 2012 to $499.1 million at September 30, 2013, primarily due to growth in checking and savings account balances offset somewhat by decreases in money market account balances. SmartGrowth Deposits amounted to 76.7% of total deposits as of September 30, 2013 compared to 76.8% at September 30, 2012. Page 5 of 28 Checking account balances at September 30, 2013 increased 11.4% or $25.1 million, as compared to September 30, 2012. Checking account balances now account for 37.7% of total deposits compared to 35.7% at September 30, 2012. FISCAL YEAR COMPARISON (In 000,000’s) SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Avg. Yield on Deposits % Avg. Yield on Checking % Over the past three years, SmartGrowth Deposits have increased $98.9 million or 24.7% due to growth in checking and savings balances offset somewhat by decreases in money market balances. Capital The tangible equity ratio increased to 10.01% at September 30, 2013 compared to 9.42% a year ago, as stockholders’ equity increased to $89.1 million while assets increased to $856.7 million.Tangible book value per common share increased to $41.68 or 6.1% compared to a year ago.Risk based capital increased to 14.31% compared to 14.09% a year ago.The equity to asset ratio increased to 10.40% at September 30, 2013, from 9.81% a year ago. QUARTERLY COMPARISON Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep ‘12 Stockholders’ Equity (In millions) $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (In millions) $ FISCAL YEAR COMPARISON Stockholders’ Equity (In millions) $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (In millions) $ Page 6 of 28 “Since 2009 the Company’s equity to assets ratio has gone from 9.34% to 10.40%, our stockholders’ equity has gone from $71.5 million to $89.1 million and our tangible book value per share has gone from $32.33 to $41.68,” said Little. Asset Quality The following table sets forth asset quality ratios for each of the past five quarters and the past four years: Net Charge-offs, ALLL, NPAs Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep'12 QUARTERLY COMPARISON Charge-offs/Average Loans 0.02% 0.01% 0.05% 0.07% 0.05% ALLL*/NPLs 307.34% 158.84% 158.54% 87.76% 82.52% ALLL*/NPAs 236.57% 132.76% 138.95% 81.52% 78.54% ALLL*/Loans 1.15% 1.20% 1.26% 1.28% 1.27% NPAs/Assets 0.39% 0.72% 0.68% 1.20% 1.28% *ALLL figures include specific reserves Net Charge-offs, ALLL, NPAs FISCAL YEAR COMPARISON Net Charge-offs/Average Loans 0.17% 0.26% 0.82% 0.24% ALLL*/NPLs 307.34% 82.52% 76.63% 63.92% ALLL*/NPAs 236.57% 78.54% 67.67% 59.02% ALLL*/Loans 1.15% 1.27% 1.37% 1.55% NPAs/Assets 0.39% 1.28% 1.55% 2.06% *ALLL figures include specific reserves The following table sets forth the allowance for loan loss activity for each of the past 5 quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (In 000’s) Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep '12 Beginning ALLL $ Provision for Loan Losses 0 0 Net Charge-offs 97 Ending ALLL $ Net charge-offs for the quarter ended September 30, 2013 were $0.2 million, or 0.02% of average loans, compared to $0.4 million or 0.05% of average loans for the same period a year ago.For the twelve months ended September 30, 2013, net charge-offs were $1.1 million or 0.17% of average loans, compared to $1.7 million or 0.26% of average loans for the twelve months ended September 30, 2012. Non-performing assets decreased to $3.3 million, or 0.39% of total assets at September 30, 2013, compared to $6.1 million, or 0.72% of total assets at June 30, 2013 and $10.9 million, or 1.28% of total assets a year ago, primarily due to lower delinquent loan levels. Page 7 of 28 Allowance for Loan Loss Provision & Charge-offs FISCAL YEAR COMPARISON (In 000's) Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Net Interest Income QUARTERLY COMPARISON (In 000’s) Sep ‘13 Jun ‘13 Mar ‘13 Dec ‘12 Sep ‘12 Interest Income $ Interest Expense Net Interest Income $ Net interest income for the three months ended September 30, 2013 amounted to $7.9 million compared to $7.9 million for the quarter ended September 30, 2012.Net interest income remained stable due to outstanding loan originations offset somewhat by the $46.5 million loan sale during the first fiscal quarter. FISCAL YEAR COMPARISON (In 000’s) Interest Income $ Interest Expense Net Interest Income $ Net interest income for fiscal 2013 amounted to $30.7 million compared to $31.1 million for fiscal 2012, a decrease of 1.2%.“We were extremely pleased that net interest income remained strong for fiscal 2013, even after the $46.5 million loan sale in the first quarter, “said Little.“Thanks to strong loan demand and a great loan department, we had record loan production for fiscal 2013.” Interest Margin and Spread QUARTERLY COMPARISON Sep ‘13 Jun ‘13 Mar '13 Dec '12 Sep '12 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % FISCAL YEAR COMPARISON Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Page 8 of 28 Net interest margin amounted to 4.08% for the three-month period ended September 30, 2013 compared to 4.01% for the linked quarter and 4.10% for quarter ended September 30, 2012. For the fiscal year ended September 30, 2013, net interest margin was 3.96% as compared to 4.10% for the fiscal year ended September 30, 2012 due to lower rates on loan originations offset somewhat by lower rates on interest bearing liabilities. Operating Revenue Operating revenue for the quarter ended September 30, 2013, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $12.0 million, compared to $12.1 million for the same quarter in 2012.For the year ended September 30, 2013, operating revenue amounted to $48.5 million as compared to $46.6 million for the year ended September 30, 2012.“Since 2009, the Company has posted record operating revenue every year,” said Little. The tables below reflect Teche’s operating revenues in millions over the past five quarters and the past four years: QUARTERLY COMPARISON(In millions) Sep ‘13 Jun ‘13 Mar '13 Dec '12 Sep '12 Net Interest Income $ Non-interest Income Operating Revenue $ FISCAL YEAR COMPARISON (In millions) Net Interest Income $ Non-interest Income Operating Revenue $ Non-Interest Income Non-interest income was $4.1 million for the quarter ended September 30, 2013, compared to $3.9 million in the linked quarter and $4.2 million for the same quarter a year ago, remaining relatively stable.This amounted to 1.96% of average assets for the quarter, compared to 1.84% for the linked quarter and 1.99% a year ago. Non-Interest Expense For the quarter ended September 30, 2013, non-interest expense was $8.8 million or 4.15% of average assets, compared to $8.7 million, or 4.11% of average assets, in the linked quarter, which constituted an increase of 0.7%.Compared to the same quarter in fiscal 2012, non-interest expense increased $0.3 million or 3.1%. For the year ended September 30, 2013, non-interest expense increased 3.8% to $35.0 million from $33.7 million for the year ended September 30, 2012.Over the same period, non-interest income increased from $15.5 million to $17.8 million, primarily due to the gain on sale of loans described earlier. Page 9 of 28 QUARTERLY COMPARISON (In thousands) Sep ‘13 Jun ‘13 Mar '13 Dec '12 Sep '12 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % FISCAL YEAR COMPARISON (In thousands) Interchange fee Income $ $ $ N/A Other Non-Interest Income $ $ $ N/A Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Net Income and Dividends On August 30, 2013, the board of directors declared a $0.375 per share quarterly dividend.Based on the closing price of the Company’s common stock of $45.54 per share on August 30, 2013, the annualized dividend yield was 3.33%.Since 2003, the Company has increased dividends for eleven consecutive years.During fiscal 2013, the Company declared dividends totaling $1.475 per share. QUARTERLY COMPARISON Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Sep '12 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ FISCAL YEAR COMPARISON Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Teche Holding Company is the parent company of Teche Federal Bank, which operates twenty offices in South Louisiana and serves over 86,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $856 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE MKT. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 10 of 28 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) THREE MONTHS ENDED Sep. Jun. Mar. Dec. Sep. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses - - Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 1 1 1 1 1 Net Income, as adjusted $ Page 11 of 28 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) Sep. Sep. Sep. Sep. Sep. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income (loss) $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 4 7 12 19 28 Net Income, as adjusted $ Page 12 of 28 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) Sep. Jun. Mar. Dec. Sep. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio (1) % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 13 of 28 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet Fiscal Comparison (UNAUDITED) Sep. Sep. Sep. Sep. Sep. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio (1) % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 14 of 28 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + September 30, 2013 Loans Offs Offs Non Accrual Non Accrual (In 000’s) Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) % 7 % All Other Secured by First Liens 94 % % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) 7 % % Nonresidential Property (Except Land) 62 % % Land % 63 % Consumer % 63 % Commercial % % Subtotal – Real Estate Loans $ $ % $ % Non-Real Estate Loans: Commercial Loans $ $ ) %) % Consumer Loans: Loans on Deposits 48 % Auto Loans 12 % Mobile Home Loans 17 % % Other 6 % 83 % Subtotal – Non Real Estate Loans $ $
